PER CURIAM.
Motion by East Kentucky Rural Electric Cooperative Corporation for an appeal from a judgment of the Wayne Circuit Court, awarding Ray Asbury and wife $700 as damages for an electric transmission line easement across their land.
’[1] The damages do not strike us as being so excessive as to have been the result of passion and prejudice. We recently have affirmed comparable awards of damages. See East Kentucky Rural Electric Cooperative Corporation v. Burke, Ky., 301 S.W.2d 892, and East Kentucky Rural Electric Cooperative Corporation v. Hall, Ky., 301 S.W.2d 891.
 The costs Correctly . were -, taxied against -the ..condemner. East Kentucky *371Rural Electric Cooperative Corporation v. Burke, Ky., 301 S.W.2d 892.
The motion for an appeal is overruled and the judgment is affirmed.
MONTGOMERY and SIMS, JJ., dissenting.